 



Exhibit 10.1
Second Amendment
To
Severance Agreement
     WHEREAS, Goodrich Petroleum Corporation (the “Company”) and Walter G.
Goodrich (the “Executive”) have entered into (i) that certain Severance
Agreement dated effective as of April 25, 2003 (the “Agreement”); and (ii) that
certain First Amendment to Severance Agreement effective as of April 11, 2007;
and
WHEREAS, the parties desire to amend the Agreement as provided herein;
     NOW, THEREFORE, for good and valuable consideration, which the parties
hereby acknowledge, the Agreement is amended by adding thereto the following:
     “Change in Duties” shall mean the occurrence, on or within 18 months after
the date upon which a Change of Control occurs, of any one or more of the
following:
     (1) a reduction in the duties or responsibilities of a Covered Executive
from those applicable to him immediately prior to the date on which the Change
of Control occurs;
     (2) a reduction in a Covered Executive’s current Annual Rate of Total
Compensation; or
     (3) a change in the location of a Covered Executive’s principal place of
employment by more than 25 miles from the location where he was principally
employed immediately prior to the date on which the Change of Control occurs,
unless such relocation is agreed to in writing by the Covered Executive;
provided, however, that a relocation scheduled prior to the date of the Change
of Control shall not constitute a Change in Duties.
     IN WITNESS WHEREOF, the undersigned have executed this First Amendment,
effective for all purposes as of May 17, 2007.

            GOODRICH PETROLEUM CORPORATION
      By:   /s/ Pat E. Malloy, III         Title: Chairman of the Board         
            /s/ Walter G. Goodrich                

 